Exhibit 10.1

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR ANY OTHER SECURITIES LAWS,
AND NO INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THIS WARRANT AND IN ACCORDANCE WITH
APPLICABLE SECURITIES LAWS.

 

 

 

Warrant No. W-4    Issue Date: October 5, 2016

SEMTECH CORPORATION

WARRANT FOR COMMON STOCK

Semtech Corporation (the “Company”), for value received, hereby certifies and
agrees that Comcast Cable Communications Management, LLC, or its registered
assigns (the “Holder”), is entitled, subject to the terms set forth below, to
purchase from the Company, at any time from the Issue Date and prior to the
Expiration Date (as defined below), up to Eight Hundred Sixty Nine Thousand Five
Hundred Sixty-Five (869,565) shares (the “Warrant Shares”) of the Company’s
common stock, par value $0.01 per share (the “Common Stock”), at a purchase
price (the “Exercise Price”) per share equal to $0.01. The number of Warrant
Shares to be purchased upon exercise of this Warrant is subject to adjustment as
hereinafter provided. This Warrant is issued in replacement of that certain
Warrant No. W-1 dated October 5, 2016, as replaced by Warrant No. W-2 and
Warrant No. W-3 (the “Prior Warrant”) to purchase a total of 1,086,957 shares of
Common Stock. The Prior Warrant was exercised with respect to (i) 108,696 shares
of Common Stock underlying the Prior Warrant, representing 10% of the total
shares originally subject to the Prior Warrant, which vested and was exercisable
as of October 5, 2016, and (ii) 108,696 shares of Common Stock underlying the
Prior Warrant, representing 10% of the total shares originally subject to the
Prior Warrant which vested and was exercisable as of September 6, 2017. The
Prior Warrant has been surrendered and is no longer issued or outstanding.

 

1.

Defined Terms. For purposes of this Warrant:

“Affiliate” has the meaning ascribed to such term in Rule 12b-2 of the Exchange
Act.

“Agreement” means the Agreement dated as of the Issue Date by and between the
Company and Comcast Cable Communications Management, LLC.

“Board” means the Board of Directors of the Company.

“Business Day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of New York generally are authorized or
required by law or other governmental actions to close.

“Comcast” means Comcast Corporation.

“Exchange Act” means Securities Exchange Act of 1934, as amended.

“Exercise Date” has the meaning ascribed to such term in Section 2(a).

“Expiration Date” means the Expiration Date as provided for in Section 4.



--------------------------------------------------------------------------------

“Fair Market Value” of a Warrant Share means, as of any date:

 

  (a)

if the Common Stock is listed on the NASDAQ Stock Market or another U.S.
national securities exchange, the average of the closing prices of the Common
Stock on such market over the ten-trading-day period ending on the trading day
immediately prior to such date (as determined by reference to the screen
entitled “SMTC <Equity> HP” as reported by Bloomberg L.P., without regard to
pre-open or after hours trading outside of any regular trading sessions for any
such scheduled trading day on such trading day);

 

  (b)

if the Common Stock is not listed on the NASDAQ Stock Market or another U.S.
national securities exchange, the average of the quoted sale prices of the
Common Stock in the over-the-counter market as reported by OTC Markets Group
Inc. or other similar organization over the ten-trading-day period ending on the
trading day immediately prior to such date (as determined by reference to the
screen entitled “SMTC <Equity> HP” as reported by Bloomberg L.P., without regard
to pre-open or after hours trading outside of any regular trading sessions for
any such scheduled trading day on such trading day); or

 

  (c)

otherwise, the fair market value of a share of Common Stock shall be the price
that would be negotiated in an arm’s-length transaction for cash between a
willing seller and a willing and able buyer, both having full knowledge of the
relevant facts and neither of which is under any compulsion to complete the
transaction, without regard for control premiums or minority or illiquidity
discounts, as such price is determined by the Board; provided, that, the Company
shall give the Holder prompt written notice of any such determination, together
with reasonable data to support such determination, and, if the Holder objects
to any such determination within three Business Days after receiving notice of
the same, the Fair Market Value shall be the fair market value of a share of
Common Stock that would be negotiated in an arm’s-length transaction for cash
between a willing seller and a willing and able buyer, both having full
knowledge of the relevant facts and neither of which is under any compulsion to
complete the transaction, without regard for control premiums or minority or
illiquidity discounts as determined by an independent appraiser selected in good
faith by the Board and reasonably acceptable to the Holder, the fees and
expenses of which shall be borne by the Company (unless such appraiser’s
determination of the Fair Market Value is not greater than 105% or less than 95%
of the Fair Market Value as determined by the Board, in which case the cost of
such appraiser shall be borne by the Holder), and the determination of such
appraiser shall be final and binding on the Company and the Holder for the
purpose of determining Fair Market Value.

“Fundamental Transaction” has the meaning ascribed to such term in Section 6(b).

“Issue Date” means the Issue Date first written above.

“Prior Warrant” has the meaning ascribed to such term in the preamble of this
Warrant.

“Securities Act” means the Securities Act of 1933, as amended.

 

- 2 -



--------------------------------------------------------------------------------

“Warrant” means this Warrant for Common Stock and all other warrants issued upon
transfer, division or combination of, or in substitution for, this Warrant or
such other warrants in accordance with the terms and conditions hereof.

“Warrant Shares” has the meaning ascribed to such term in the preamble of this
Warrant.

 

2.

Exercise.

 

  (a)

Method of Exercise. This Warrant may be exercised by the Holder at any time and
from time to time prior to the Expiration Date for all or any portion of the
number of Warrant Shares purchasable hereunder. In order to exercise this
Warrant, in whole or in part, the Holder shall deliver to the Company at its
principal offices prior to 5:00 p.m., New York City time, on a Business Day
(A) this Warrant, (B) a duly executed copy of the form of Notice of Exercise
attached hereto (together, the “Exercise Notice”), which Exercise Notice shall
specify the number of Warrant Shares subject to such Exercise Notice and the
extent, if any to which, exercise pursuant to such Exercise Notice shall be
settled through Physical Delivery (as defined below) and/or Net Share Settlement
(as defined below), and whether the Holder requests Net Cash Settlement (as
defined below), and (C) in the case of exercise pursuant to Section 2(a)(i)
below, payment in full of the aggregate Exercise Price for the portion of the
Warrant being exercised, in cash by wire transfer of immediately available U.S.
funds to an account designated by the Company. The date on which such delivery
shall have taken place shall be referred to as the “Exercise Date”); provided,
that, if such delivery is made after 5:00 p.m., New York City time, on any
Business Day, the Exercise Date shall be the next succeeding Business Day.

 

  (i)

Physical Delivery. If the Holder has elected to settle the exercise of this
Warrant through physical delivery of Warrant Shares upon cash payment by the
Holder (“Physical Delivery”) of the Exercise Price in effect under this Warrant
as of the Exercise Date in accordance with this Section 2(a)(i), the portion of
this Warrant being so exercised shall be canceled and the Company shall issue to
the Holder the number of Warrant Shares elected to be delivered by Physical
Delivery in the applicable Exercise Notice.

 

  (ii)

Net Share Settlement. If the Holder has elected to settle the exercise of this
Warrant through a net or “cashless” exercise by using certain Warrant Shares
that the Holder would have otherwise received upon such settlement as payment of
the Exercise Price (“Net Share Settlement”) in accordance with this
Section 2(a)(ii), the portion of this Warrant being so exercised shall be
canceled and the Company shall issue to the Holder a number of Warrant Shares
computed using the following formula:

X = Y * (A - B)

A

where:

X = the number of Warrant Shares to be issued to the Holder.

Y = the number of Warrant Shares purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the number of Warrant Shares subject
to the applicable Exercise Notice.

 

- 3 -



--------------------------------------------------------------------------------

A = the Fair Market Value as of the Exercise Date.

B = the Exercise Price in effect under this Warrant as of the Exercise Date.

* = multiplied by.

 

  (iii)

Net Cash Settlement. If the Holder has requested to settle the exercise of this
Warrant through payment of cash by the Company to the Holder, net of the
Exercise Price, in lieu of issuing any Warrant Shares (“Net Cash Settlement”) in
accordance with this Section 2(a)(iii), and if the Company agrees, in its sole
and absolute discretion, to effect such Net Cash Settlement in lieu of the
settlement election made by the Holder in the Exercise Notice (in which case the
Company shall so notify the Holder in writing within two (2) Business Days
following the Exercise Date, but it being understood that the Company may
decline such request for any reason or no reason, and in the absence of any
response by the Company to such request, such request shall be deemed declined),
the portion of this Warrant being so exercised shall be canceled, and the
Company shall deliver to Holder an amount of cash computed using the following
formula:

X = Y * (A - B)

where:

X = the Net Cash Settlement amount to be paid to the Holder.

Y = the number of Warrant Shares purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the number of Warrant Shares subject
to the applicable Exercise Notice.

A = the Fair Market Value as of the Exercise Date.

B = the Exercise Price in effect under this Warrant as of the Exercise Date.

* = multiplied by.

 

  (b)

Effectiveness. Each exercise of this Warrant shall be deemed to have been
effected immediately prior to the close of business on the Exercise Date. As
soon as practicable after each exercise of this Warrant, and in any event within
three Business Days thereafter, the Company shall execute (or cause to be
executed) and deliver (or cause to be delivered) to the Holder a certificate or
certificates representing the aggregate number of full Warrant Shares, if any,
to be issued upon such exercise (which, upon Holder’s request, will be issued in
book entry form in lieu of physical certificates), together with any cash in
lieu of any fraction of a share as provided in Section 2(c), or, in the case of
Net Cash Settlement as provided in Section 2(a)(iii), if applicable, the
relevant cash amount. The stock certificate or certificates so delivered shall
be, to the extent possible, in such denomination or denominations as the
exercising Holder shall reasonably request in the Exercise Notice or otherwise
and shall be registered in the name of the Holder or such other name as shall be
designated in the Exercise Notice. This Warrant shall be deemed to have been
exercised, and such stock certificate or certificates shall be deemed to have
been issued, and the Holder or any other person so designated to be named
therein shall be deemed to have

 

- 4 -



--------------------------------------------------------------------------------

 

become a holder of record of the shares of Common Stock evidenced by such stock
certificate or certificates for all purposes, as of the Exercise Date.

 

  (c)

No Fractional Shares. No fractional shares of any security will be issued in
connection with any exercise hereunder. As to any fraction of a share that would
otherwise be issuable, the Company shall pay cash equal to such fraction
multiplied by the Fair Market Value as of the applicable Exercise Date.

 

  (d)

Partial Exercise. If this Warrant shall have been exercised in part, the Company
shall, not later than the time of delivery of the certificate or certificates
representing the Warrant Shares being issued pursuant to such exercise, deliver
to the Holder a new Warrant evidencing the rights of the Holder to purchase the
unexercised Warrant Shares subject to this Warrant. Such new Warrant shall in
all other respects be identical to this Warrant.

 

  (e)

Payment of Taxes and Other Expenses. In connection with the exercise of this
Warrant, the Company shall pay all of its expenses and all issuance, transfer,
stamp and other similar incidental taxes imposed by any taxing authority in the
United States with respect to the issuance or delivery of Warrant Shares;
provided, however, that the Company shall not be required to pay any tax or
other charge imposed in respect of any transfer involved in the Company’s
issuance and delivery of Warrant Shares (including certificates therefor) (or
any payment of cash or other property in lieu of such shares) to any recipient
other than the Holder, and in case of any such tax or other charge, the Company
shall not be required to issue or deliver any such shares (or cash or other
property in lieu of such shares) until such tax or charge has been paid or an
amount sufficient for the payment thereof has been delivered to the Company or
it has been established to the Company’s satisfaction that any such tax or other
charge that is or may become due has been paid.

 

3.

Vesting. The entirety of this Warrant is as of April 27, 2018 fully vested and
exercisable.

 

4.

Expiration. Notwithstanding anything to the contrary, this Warrant and the right
to purchase Warrant Shares upon exercise of this Warrant shall expire at 5:00
p.m. New York City time on the seventh anniversary of the Issue Date
(“Expiration Date”).

 

5.

Notices of Certain Events. In case:

 

  (a)

the Company shall take a record of the holders of the Common Stock for the
purpose of entitling or enabling them to receive any dividend or other
distribution, or to receive any right to subscribe for or purchase any shares of
stock or any class or any other securities, or to receive any other right, or

 

  (b)

of any Fundamental Transaction, or

 

  (c)

of the voluntary or involuntary dissolution, liquidation or winding-up of the
Company, then, and in each such case:

the Company will mail or cause to be mailed to the Holder of this Warrant a
notice specifying, as the case may be, (i) the date on which a record is to be
taken for the purpose of such dividend, distribution or right, and stating the
amount and character of such dividend, distribution or right, or (ii) the
estimated effective date on which such Fundamental Transaction, dissolution,
liquidation or winding-up is to take place, and the time, if any is to be fixed,
as of which the holders of record

 

- 5 -



--------------------------------------------------------------------------------

of the Common Stock shall be entitled to exchange their shares for cash,
securities or other property deliverable upon such Fundamental Transaction,
dissolution, liquidation or winding-up. Such notice shall be mailed at least 10
calendar days prior to the record date or effective date for the event specified
in such notice. Failure to provide such notice shall not affect the validity of
any action taken. For the avoidance of doubt, no such notice (or the failure to
provide it to the Holder) shall supersede or limit any adjustment called for by
Section 6 below by reason of any event as to which notice is required by this
Section.

 

6.

Adjustment of Number of Warrant Shares. The number and kind of Warrant Shares
shall be subject to adjustment from time to time upon the occurrence of certain
events, as follows; provided, that, if more than one subsection of this Section
is applicable to a single event, the subsection that produces the largest
adjustment shall be applied, and no single event shall cause an adjustment under
more than one subsection of this Section to the extent of any resulting
duplication:

 

  (a)

Stock Dividends or Splits. If, at any time after the Issue Date, the number of
shares of Common Stock (or other class of capital stock of the Company then
issuable upon exercise of this Warrant) outstanding is increased by a stock
dividend payable in shares of Common Stock (or such other class of capital
stock) or by a subdivision or split-up of shares of Common Stock (or such other
class of capital stock), then, effective as of the record date for the
determination of holders of Common Stock (or such other class of capital stock)
entitled to receive such stock dividend, or to be affected by such subdivision
or split-up, the number of Warrant Shares issuable upon exercise of this Warrant
shall be proportionately increased. If, at any time after the Issue Date, the
number of shares of Common Stock (or such other class of capital stock)
outstanding is decreased by a combination of the outstanding shares of Common
Stock (or such other class of capital stock) into a smaller number of shares of
Common Stock (or such other class of capital stock), then, following the record
date to determine shares affected by such combination, the number of Warrant
Shares issuable upon exercise of this Warrant shall be proportionately
decreased. Any adjustment under this Section 6(a) shall become effective at the
close of business on the date the dividend, subdivision or combination becomes
effective.

 

  (b)

Reclassifications, Reorganizations, Consolidations or Mergers. In the event of
any capital reorganization of the Company, any reclassification of the stock of
the Company (other than a change in par value or from par value to no par value
or from no par value to par value or as a result of a stock dividend or
subdivision, split-up or combination of shares), or any consolidation or merger
of the Company with or into another corporation (where the Company is not the
surviving corporation or where there is a change in or distribution with respect
to the Common Stock) (in any case, other than any such transaction covered by
Section 6(a)) (each, a “Fundamental Transaction”), the Company shall make
appropriate provision so that the holder of this Warrant shall have the right to
receive upon exercise of this Warrant, in lieu of the Warrant Shares, the cash,
securities or other property of the Company or of the successor corporation
resulting from such Fundamental Transaction, if any, to which the holder of the
number of Warrant Shares then underlying this Warrant (immediately prior to the
time of such Fundamental Transaction) would have been entitled upon and as a
result of such Fundamental Transaction, subject to the other terms and
conditions of this Warrant; provided, that, if the holders of Common Stock (or
other class of capital stock of the Company then issuable upon exercise of this
Warrant) have the right to elect the kind or amount of consideration receivable
upon consummation of any such Fundamental Transaction, then the consideration
that the Holder shall be entitled to receive upon exercise of this Warrant shall
be the types and amounts of consideration received by

 

- 6 -



--------------------------------------------------------------------------------

 

the majority of all holders of the shares of Common Stock (or such other class
of capital stock) that affirmatively make an election (or of all such holders if
none make an election).

 

  (c)

Rounding of Calculations; Minimum Adjustments. All calculations under this
Section 6 shall be made to the nearest one-tenth (1/10th) of a cent or to the
nearest one-hundredth (1/100th) of a share, as the case may be. Any provision of
this Section 6 to the contrary notwithstanding, no adjustment in the Exercise
Price or the number of shares of Common Stock into which this Warrant is
exercisable shall be made if the amount of such adjustment would be less than
$0.01 or one-tenth (1/10th) of a share of Common Stock, but any such amount
shall be carried forward and an adjustment with respect thereto shall be made at
the time of and together with any subsequent adjustment which, together with
such amount and any other amount or amounts so carried forward, shall aggregate
$0.01 or 1/10th of a share of Common Stock, or more.

 

  (d)

Notice of Adjustment. Whenever the terms of this Warrant are adjusted pursuant
to this Section 6 or pursuant to any other applicable provision hereof, the
Company shall deliver to the Holder in accordance with the notice provisions
below a certificate signed by the Chief Financial Officer or another officer of
the Company describing, in reasonable detail, the change or event requiring such
adjustment and the newly adjusted number of Warrant Shares and, as applicable,
the cash, kind and amount of shares, securities or other property purchasable
hereunder after giving effect to such adjustment.

 

7.

Reservation of Stock; Validity. The Company will at all times reserve and keep
available, solely for the issuance and delivery upon the exercise of this
Warrant, such Common Stock and other stock, securities and property, as from
time to time shall be issuable upon the exercise of this Warrant. All securities
which shall be so issuable, when issued upon exercise of the Warrant in
accordance with this Warrant, will be validly issued, fully paid and
nonassessable, issued without violation of any preemptive rights, and issued
free and clear of any lien, charge, security interest, pledge, or similar
encumbrance. The Company will not, by amendment of its Certificate of
Incorporation, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times use its commercially reasonable
efforts to take such actions and do such other things, as may be reasonably
requested by the Holder to carry out the provisions of this Warrant. Without
limiting the generality of the foregoing, the Company will (i) take all such
action as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable Warrant Shares upon the exercise
of this Warrant and (ii) use its commercially reasonable efforts to obtain, make
or file (as applicable) any consents, approvals, orders, waivers, exemptions,
authorizations, registrations, declarations, filings, qualifications,
certifications, notices, applications, or reports from, to or with any
regulatory body having jurisdiction thereof, in any case as may be required on
the part of the Company to enable the Company to perform its obligations under
this Warrant, including obtaining stockholder approval if necessary.

 

8.

Replacement of Warrant. Upon delivery by the Holder to the Company of evidence
reasonably satisfactory to the Company (such as an affidavit of the Holder) of
the loss, theft, destruction or mutilation of this Warrant and (in the case of
loss, theft or destruction) upon delivery of an indemnity agreement in an amount
reasonably satisfactory to the Company, or (in the case of mutilation) upon
surrender and cancellation of this Warrant, the Company will issue, in lieu
thereof, a new Warrant of like tenor and dated as of the Issue Date.

 

- 7 -



--------------------------------------------------------------------------------

9.

No Rights as Stockholder. Until the exercise of this Warrant for Warrant Shares
(including any partial exercise pursuant to Section 2(d)), the Holder of this
Warrant shall not have or exercise any rights as a stockholder of the Company by
virtue of this Warrant.

 

10.

Transfer.

 

  (a)

Permitted Transfers. At any time and from time to time prior to the Expiration
Date, Holder may, pursuant to this Section 10(a), sell, assign or transfer to
any person all or any portion of this Warrant, so long as such transfer does not
violate applicable laws (including securities laws).

 

  (b)

Notice of Transfer; Transfer Procedures. Promptly following any sale, assignment
or other transfer of this Warrant or any portion of this Warrant pursuant to
Section 10(a) of this Warrant, the Holder shall surrender this Warrant to the
Company, together with written notice of (x) the name, address, telephone number
and facsimile number of the transferee and (y) an acknowledgement and agreement
of such transferee to the terms of this Warrant, and the Company shall promptly
thereafter (i) deliver to the designated transferee a new Warrant that reflects
the new transferee as warrantholder and that is identical in all respects to
this Warrant (including being dated as of the Issue Date); provided, however,
that in the event of a partial transfer of this Warrant, the Company shall
deliver to the transferee a new warrant evidencing the rights of the Holder so
transferred and shall deliver to the Holder a new warrant evidencing the rights
of the Holder not so transferred and (ii) register on the books and records of
the Company such transfer. The Company may require payment of a sum sufficient
to cover any stamp or other tax or other charge that may be imposed in
connection with any registration of such transfer.

 

  (c)

Indirect Transfers. For the avoidance of doubt, nothing in this Warrant shall
prohibit the indirect transfer of this Warrant or any interest herein that
results from any change of ownership of the Holder.

 

11.

Securities Laws Matters.

 

  (a)

The Holder represents and warrants to the Company that the Holder is an
“accredited investor” within the meaning of the Securities Act, is experienced
in investing in companies such as the Company, is able to bear the economic risk
and withstand a complete loss of its investment in this Warrant and the Warrant
Shares, has such knowledge and experience in financial or business matters that
it is capable of evaluating the merits and risks of the investment in the
Warrant and the Warrant Shares, is acquiring this Warrant and the Warrant Shares
for its own account for investment and not with a view to, or for resale in
connection with, any distribution within the meaning of the Securities Act, and
understands that this Warrant and the Warrant Shares are characterized as
“restricted securities” under U.S. federal securities laws since they are being
acquired from the Company in a transaction not involving a public offering and
that under such laws such securities may be resold without registration under
the Securities Act only in certain limited circumstances.

 

  (b)

The Holder agrees that any Warrant or certificate representing Warrant Shares
shall bear the following legend (or comparable restriction, if in book entry
form); provided, that, at such time that such legend is no longer applicable as
reasonably determined by the Company with the advice of counsel, the Holder may
request in writing that the Company

 

- 8 -



--------------------------------------------------------------------------------

 

issue a new instrument of like tenor without such legend, and the Company shall
so issue such a certificate or instrument:

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR ANY OTHER SECURITIES LAWS,
AND NO INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THIS WARRANT AND IN ACCORDANCE WITH
APPLICABLE SECURITIES LAWS.

 

12.

Company Representations and Warranties. The Company hereby represents and
warrants to the Holder that, as of the Issue Date:

 

  (a)

Organization, Good Standing and Corporate Power. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Company has all requisite corporate power and authority
to execute, deliver and perform its obligations under this Warrant.

 

  (b)

Authorization. All corporate action on the part of the Company (including its
Board, officers and stockholders) necessary to authorize the execution, delivery
and performance of this Warrant by the Company has been taken. This Warrant
constitutes the valid and legally binding obligations of the Company,
enforceable against the Company in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

 

  (c)

Valid Issuance of Shares. The Warrant Shares have been duly reserved for
issuance and, upon issuance in accordance with the terms of this Warrant, will
be duly authorized, validly issued, fully paid and nonassessable and issued free
and clear of any lien, charge, security interest, pledge, or similar
encumbrance. The offer, sale and issuance of this Warrant and the issuance of
the Warrant Shares upon exercise hereof (i) are not subject to and will not give
rise to any preemptive rights or rights of first refusal with respect thereto
and (ii) are and will be in compliance with all applicable federal and state
securities laws.

 

  (d)

Governmental Consents and Filings. No consent, approval, order, waiver,
exemption or authorization of, registration, declaration, filing or
qualification with, certification, notice, application or report to, any
governmental authority, self-regulatory organization (including the NASDAQ Stock
Market or any other applicable national securities exchange) or any other third
party is required on the part of the Company in connection with the execution
and delivery of this Warrant or the offer, sale and issuance of this Warrant or
the issuance of the Warrant Shares upon exercise hereof.

 

13.

Confidentiality.

 

  (a)

Confidential Information. From time to time, either party hereto (the
“Disclosing Party”) may disclose or make available to the other party hereto
(the “Receiving Party”), in writing, confidential information concerning the
Disclosing Party and/or its business, products, processes, or services in
connection with this Warrant and which at the time of disclosure

 

- 9 -



--------------------------------------------------------------------------------

 

either is marked as “Confidential” or is otherwise reasonably identifiable as
the confidential information of the Disclosing Party (together, “Confidential
Information”). Each party hereto agrees that: (i) it will use Confidential
Information belonging to the Disclosing Party solely for the purposes of this
Warrant; and (ii) it will take all reasonable precautions to ensure that it does
not disclose Confidential Information belonging to the Disclosing Party to any
third party (other than the Receiving Party’s employees and/or sub-contractors
on a need-to-know basis who are bound by obligations of nondisclosure and
limited use at least as stringent as those contained herein) without first
obtaining the Disclosing Party’s written consent. For Confidential Information
that does not constitute “trade secrets” under applicable law, these
confidentiality obligations will expire five years after the termination or
expiration of this Warrant. For Confidential Information that constitutes a
“trade secret” under applicable law, these confidentiality obligations will
continue until such information ceases to constitute a “trade secret” under such
applicable law. The Receiving Party will be responsible for any breach of this
Section by its employees, representatives, agents and any subcontractors. Upon
the request of a Disclosing Party, the Receiving Party will deliver to the
Disclosing Party or destroy all copies of the Disclosing Party’s Confidential
Information, except that the Receiving Party may retain one set of copies of the
documents otherwise to be returned or destroyed to the extent required for
compliance purposes only and except for the Confidential Information that are
retained in the Receiving Party’s and/or its subcontractor’s standard backup
systems in the normal course of business. Upon request the Receiving Party
agrees to confirm in writing to the Disclosing Party that it and each of its
affiliates has performed the foregoing.

 

  (b)

Exclusions. “Confidential Information” will not include any information that:
(i) was independently developed by the Receiving Party without use of or
reference to any Confidential Information belonging to the Disclosing Party;
(ii) was acquired by the Receiving Party from a third party having the legal
right to furnish same to the Receiving Party; (iii) was at the time in question
(whether at disclosure or thereafter) generally known by or available to the
public (through no act or omission of the Receiving Party); or (iv) was
rightfully known to the Receiving Party at the time of disclosure. Furthermore,
these confidentiality obligations will not restrict any disclosure required by
order of a court or any government agency, provided that the Receiving Party
gives prompt notice to the Disclosing Party of any such order and reasonably
cooperates with the Disclosing Party at the Disclosing Party’s request and
expense to resist such order or to obtain a protective order. Each Party further
agrees that these confidentiality obligations will not restrict any disclosure
of this Warrant as may be required by law, including, without limitation,
pursuant to the requirements of the Securities and Exchange Commission and the
NASDAQ Stock Market.

 

14.

Miscellaneous.

 

  (a)

Notices. All notices and other communications from the Company to the Holder of
this Warrant in connection with this Warrant shall be sufficiently made if sent
by first class mail, postage prepaid, personal delivery, by facsimile, or by
nationally recognized express same-day, next-day or second-day courier service
to the address or facsimile number, as applicable, of such Holder appearing on
the books of the Company maintained for such purpose (as changed by the Holder
from time to time by like notice). All notices and other communications from the
Holder of this Warrant to the Company, including any Exercise Notice in
connection with this Warrant, shall be sufficiently made if sent by nationally

 

- 10 -



--------------------------------------------------------------------------------

 

recognized express same-day, next-day or second-day courier service at its
principal offices as shown below or as changed by the Company from time to time
by like notice. All such notices shall be deemed to be delivered, given and
received for all purposes as of: (i) three Business Days immediately following
the date sent, if sent by first class mail, postage prepaid, (ii) the date so
delivered, if delivered personally, (iii) the date sent, if sent by facsimile,
and (iv) the date sent, the next Business Day, or the second Business day, if
sent by same-day, next-day or second-day courier service, respectively.

 

  (b)

Amendment or Waiver. Any term of this Warrant may be amended or waived only by
an instrument in writing signed by the party against which enforcement of the
change or waiver is sought.

 

  (c)

Successors and Assigns. The rights and obligations of the parties may not be
assigned or delegated without the prior written consent of the other party
except as provided herein. Subject to the terms hereof, this Warrant and the
rights evidenced hereby shall inure to the benefit of and be binding upon the
successors of the Company and the permitted successors and assigns of the Holder
hereof. The provisions of this Warrant are intended to be for the benefit of all
Holders from time to time of this Warrant and to the extent applicable, all
Holders of Warrant Shares issued upon the exercise hereof (including
transferees), and shall be enforceable by any such Holder.

 

  (d)

Interpretation. In case any provision of this Warrant shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby. If, however,
any provision of this Warrant shall be invalid, illegal, or unenforceable under
any such applicable law in any jurisdiction, it shall, as to such jurisdiction,
be deemed modified to conform to the minimum requirements of such law, or, if
for any reason it is not deemed so modified, it shall be invalid, illegal, or
unenforceable only to the extent of such invalidity, illegality, or limitation
on enforceability without affecting the remaining provisions of this Warrant, or
the validity, legality, or enforceability of such provision in any other
jurisdiction. The Company and the Holder each acknowledges that any applicable
law that would require interpretation of any claimed ambiguities in this Warrant
against the drafter thereof, has no application and is expressly waived. If any
claim is made relating to any conflict, omission or ambiguity in the provisions
of this Warrant, no presumption or burden of proof or persuasion will be implied
because this Warrant was prepared by or at the request of the Company or the
Holder or its respective counsel. The headings and titles used in this Warrant
are used for convenience only and are not to be considered in construing or
interpreting this Warrant. This Warrant together with the exhibits and schedules
hereto constitutes the entire agreement between the parties with respect to the
subject matter hereof and supersedes all other prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof; for the avoidance of doubt, the terms and conditions of
the Agreement shall apply exclusively to the Agreement and the subject matter
thereof, and the terms and conditions of the Agreement shall not govern this
Warrant or the subject matter hereof.

 

  (e)

Governing Law; Venue. This Warrant shall be governed by and construed in
accordance with the internal laws of the State of Delaware. Each party
unconditionally and irrevocably agrees to submit to the exclusive jurisdiction
of the Delaware Court of Chancery (or other applicable state or federal courts
in the State of Delaware if such court lacks jurisdiction) and any appellate
court from such court for the purpose of any dispute, controversy or

 

- 11 -



--------------------------------------------------------------------------------

 

claim arising under or relating to this Warrant or the breach, termination or
validity thereof. Each party unconditionally and irrevocably waives any
objections which they may have now or in the future to such jurisdiction,
including any objections by reason of lack of personal jurisdiction, improper
venue or inconvenient forum.

[The remainder of this page has intentionally been left blank]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company caused this Warrant to be executed by an officer
thereunto duly authorized.

 

THE COMPANY SEMTECH CORPORATION By:   /s/ Emeka Chukwu Name:       Emeka N.
Chukwu Title:   Executive Vice President and Chief Financial Officer

Agreed and acknowledged by the Holder:

 

THE HOLDER COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC By:   /s/ Robert Eatroff
Name:       Robert Eatroff Title:   Executive Vice President   Global Corporate
Development   and Strategy

[Signature Page to Warrant]



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

 

To:

Semtech Corporation (the “Company”)

Attention: Corporate Secretary

The undersigned Holder of the attached Warrant exercises:

[__]     this Warrant in full; or

[__]     a portion of this Warrant for                      shares of Common
Stock

on a [Physical Delivery basis / Net Share Settlement basis / Net Cash Settlement
basis, subject to the Company’s agreement thereto, which the undersigned Holder
hereby requests,] in accordance with Section 2(a) of the Warrant, and hereby
instructs the Company to issue [certificates for a number of Warrant Shares /
payment in an amount] determined pursuant to Section 2(a) of the Warrant in the
name of and delivered to                                          
                                                                 whose address
is:

 

         

                    

and if such issued shares of Common Stock or payment, as the case may be, shall
not constitute the entirety of the Warrant, to deliver a new Warrant of like
tenor and date for the balance of the shares of Common Stock issuable under the
Warrant to the undersigned.

 

Registered Holder:

   

By: 

   

Name: 

   

Title: 

   

Date: 

   